Citation Nr: 1231358	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  05-17 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to July 7, 2009.

2.  Entitlement to a rating in excess of 50 percent for PTSD from July 7, 2009.

3.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to September 1967. 

This matter is before the Board of Veterans' Appeals  (Board) on appeal of rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

A Travel Board hearing was held in October 2008 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

In August 2010, the Board provided the Veteran with a rating of 50 percent for PTSD, effective July 7, 2007.  The Board additionally denied entitlement to an initial rating in excess of 30 percent for PTSD prior to July 7, 2007, and denied entitlement to a rating in excess of 20 percent for diabetes mellitus.  The Veteran appealed, and in a February 2012 decision, the Court of Appeals for Veterans Claims (Court) set aside the August 2010 decision and remanded the matter to the Board for further adjudication consistent with the Court's opinion.

Because the claim for a higher initial rating for PTSD on appeal follows the grant of service connection, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities); see also, Hart v. Mansfield, 21 Vet. App. 505 (2007).  Although the RO and Board have granted higher ratings for PTSD during the pendency of this appeal, inasmuch as still higher ratings are available, and in this matter, the Veteran is presumed to seek the maximum available benefit for a disability, the claims for higher staged ratings remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

While this case was undergoing development on these issues, service connection for other disorders was established for additional disorders, earlier effective dates for other disorders were also granted.  The overall result was that a total rating for individual unemployability was granted effective July 2004, when the appellant acknowledged that he had stopped working.

The issues of entitlement to a rating in excess of 50 percent for PTSD from July 7, 2009, and entitlement to a rating in excess of 20 percent for diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period from September 25, 2003, to February 12, 2007, the Veteran's PTSD manifested in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

2.  For the period from February 13, 2007 through July 7, 2009, the Veteran's PTSD manifested in occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  For the period from September 25, 2003, to February 12, 2007, the criteria for an initial rating in excess of 30 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2011). 


2.  For the period from February 13, 2007, through July 7, 2009, the criteria for an initial rating of 50 percent, and no more, for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim. 

First, VA has a duty under the VCAA to notify a Claimant and any designated representative of the information and evidence needed to substantiate a claim. In this regard, letters to the Veteran from the RO (to include letters in March and June 2006, September 2006, April and July 2008, and April 2009) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) informing the Veteran about the information and evidence he was expected to provide; and (4) requesting the Veteran to provide any information or evidence in his possession that pertained to the claims. 

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A.  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements and testimony from the Veteran, his spouse, and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

Laws and Regulations

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4. 

In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history, including service treatment records.  38 C.F.R. §§ 4.2, 4.41.  The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  38 C.F.R. §§  4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995). 

Under the laws administered by VA, the Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.

The Veteran's PTSD has been assigned an initial rating of 30 percent, prior to July 7, 2009, under DC 9411 as the RO increased the initial rating from 10 percent to 30 percent in an August 2006 rating decision.  The effective date is September 25, 2003, the date of the original claim for service connection.  The claim of entitlement to a rating in excess of 50 percent from July 7, 2009 is addressed in the REMAND portion of this decision.

Under that DC, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411. 

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness." [Citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.] GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). 

Factual Background and Analysis

A review of the evidence of record reveals that the Veteran served in the Republic of Vietnam.  He was first diagnosed with PTSD following VA treatment in 2004.  In July 2004, he complained of insomnia, irritability, hyperreactivity, poor sleep, and intrusive thoughts.  He stated he argued with his wife, and that he suffered from nightmares of combat a couple times a week.  He denied a suicidal or homicidal ideation, and he denied a history of violence.  On mental status evaluation, his mood was dysphoric, his insight and judgment were good, and he was alert and attentive.  He had a normal rate and rhythm to his speech, and normal thought content.  His memory was also intact.  He was assessed with PTSD and assigned a GAF score of 55.  

During VA mental health treatment in September 2004, the Veteran reported he had a close relationship with his wife and three children.  He reported he had a twin brother he had not spoken to in 37 years, and a younger sister with whom he was not close.  His daughter lived at home at the time.  He stated he enjoyed fishing, and he denied adjustment problems within his family or with peers.  On evaluation, he was noted to have good verbal skills, no thought disorder, and an adequate memory for details past and present.  He denied homicidal and suicidal ideation.

In August 2005, he underwent VA PTSD examination.  At that time, he reported insomnia and an easy startle response.  He also reported intolerance for others and related social cautiousness.  He described adequate overall social relationships, although he felt "social discomfort."  The examiner noted the Veteran was able to function effectively vocationally, met his family responsibilities, and maintained narrow social relationships throughout his 38-years post-service.  He retired from self-employment in 2004, when he initially sought treatment for PTSD. 

On mental status exam, his eye contact was good, and his interaction during the session was appropriate and effective.  His personal hygiene was good.  He denied suicidal or homicidal ideation, he was fully oriented, and there was no significant memory dysfunction.  He did not describe obsessive or ritualistic behavior.  He showed a mildly depressed mood, and was anxious.  He described his sleep as routinely and persistently impaired.  The examiner assessed that the Veteran was a socially-cautious individual, with patterns of hyperactivity associated with stressor recall, and with intrusive recall of stressor-related events.  The examiner assigned a GAF score of 58.  The examiner noted that while the Veteran displayed PTSD patterns of dysfunction with depression, he also maintained stable and effective coping skills, and the degree of impairment was mild. 

During October 2005 VA treatment, the Veteran stated he initially sought treatment for PTSD after receiving encouragement from friends at the VFW.  He reported that he loved retirement because it afforded him time to work on home improvement and allowed him to go fishing.  He reported a good relationship with his wife, and stated that he could talk to her about most things, including his service in Vietnam.  He stated he was coping well with his recent move to a new state.  On mental status examination, the Veteran's mood was euthymic, and his speech was appropriate, although the rate was "somewhat slow."  He was coherent, humorous, socially appropriate, and in no apparent anxiety.  In August 2006, he stated he had adjusted well to moving to a new state.

An additional VA PTSD examination was conducted in February 2007.  The Veteran said that he had few friends, but he did participate in leisure activities such as hunting and fishing.  He was a volunteer with the local fire department.  He was not presently in counseling, but expressed an interest in establishing counseling in his new state.  He reported an increase in intolerance for social interactions such that he increasingly attempted to avoid people.  He also felt he had an increase in marital conflict and a distancing as a product of his interpersonal difficulties, to include conflicts with his three children.  He reported sleep disturbance (although notably increased amount of sleep from 3 hours to 5 hours per night from the prior examination), nightmares (of the same frequency as the prior examination), and intrusive thoughts during the day.  He felt that his startle response had stayed the same from his prior examination.  He also stated he was "relatively stable" since his last examination.

On mental status evaluation, the Veteran was able to engage in routine responsibilities of self care, as well as recreational and leisure pursuits.  The evaluation did not show impairment of thought process or communication.  He did not display or complain of delusions or auditory/visual hallucinations.  His eye contact and interaction during the session were appropriate.  He did not display or complain of suicidal or homicidal thoughts, ideations, plan, or intent.  He appeared able to maintain minimal personal hygiene and basic activities of daily living.  He was oriented time three.  He did not display memory loss or impairment, either short or long term.  He did not display or complain of obsessive or ritualistic behaviors.  His rate and flow of speech were logical, coherent, and sequential.  He reported that depressive episodes occurred more often and appeared to be stressor-related.  He appeared to be somatically focused due to his mounting physical health concerns with brought on many of his depressive episodes.  His PTSD was described as mild.  He was assigned a GAF score of 55. 

At an August 2007 RO hearing, the Veteran testified as to his social isolation from others.  He stated that while he would hunt and fish, he did so alone.  He noted that he was volunteering at the local fire house, and that other volunteers were Vietnam veterans.  He stated minimally interacted with others at the fire house, and continued to keep to himself as much as possible.

In a statement received in August 2007, the Veteran's wife stated that he used to have a good relationship with his children but that the relationship had soured over the years.  He would get in arguments over "stupid things," and he would suddenly "fly off the handle" even though he had previously appeared to be in a good mood.  She described his trouble with being near his grandchildren due to the level of noise they created.  She also stated that he would frequently go off by himself to "be alone," and that he would turn down socializing with her friends.  He seemed to only talk to other friends who were also veterans of Vietnam.  She reported he was frequently inactive, and would watch television.  He would occasionally cry when seeing news stories about the war in Iraq.  She also reported she frequently had to remind him to shower, shave, and change his clothing.  She was distressed that the Veteran would wander around the house at night, talking to himself.

In a September 2007 VA mental health treatment note, the Veteran was found to be calm, pleasant, cooperative, and verbal.  He denied suicidal or homicidal ideation, and he denied feeling anxious or depressed.  He was coherent, relevant and goal-directed in his speech.  He displayed a fair memory, concentrating and attention span, as well as fair insight and judgment.  

In November 2007, Licensed Professional Counselor (LPC) J.W. reported that the Veteran and his wife had participated in Veteran's Awareness Week, and that they had socialized well with others.  In December 2007, the Veteran reported an increase in health problems, which had increased his anxiety.  In January 2008, the Veteran stated that he was attempting to try activities he may enjoy, although he was struggling (the activities were not identified).  In February 2008, he reported he had to turn off a television program about Vietnam because he began to feel "nervous/anxious."  He stated he was having a bad day, and that he wished he could restart the day.  J.W. noted the Veteran was responding to his anxiety with irritability.  In March and April 2008, the Veteran reported he was less irritable and was responding more appropriately to his wife.  In April 2008, J.W. noted the Veteran was "doing better," although he reported increased stress because his grandchildren were staying in his home.  He had ongoing trouble sleeping, and feelings of anxiety and irritability in May 2008.  In July 2008, he was preoccupied with his mortality after the death of a close friend.  

In February 2008, a LPC J.W., counseled the Veteran, provided a statement regarding his symptoms of PTSD.  He noted the Veteran reported experiencing recurrent, intrusive and distressing thoughts about combat on a daily basis and experienced flashbacks several times per week.  He reported nightmares six times per week, and was distressed by news or movies depicting combat.  He stated he became angry over small, meaningless issues, and demonstrated "inappropriate emotional response (fear, anger) to significant events and had a limited range of emotional expression."  He would check the doors and windows of his home when he would awaken at night.  He also only associated with his family and a few other Vietnam veterans, but was otherwise isolative socially.  The examiner noted that his symptoms of PTSD interfered with "his ability to develop and maintain healthy relationships or enjoy his daily activities...[He] has flattened affect, circumstantial and stereotypical speech, reports panic attacks several times per week, has difficulty understanding complex commands" and forgets newly learned material.

An April 2008 VA behavioral health note included a mental status evaluation.  The Veteran denied suicidal or homicidal ideation.  He noted an improvement in his mood.  He was coherent, relevant and goal-directed.  He had a fair memory, concentration, and attention span.  He also had fair insight and judgment.  The Veteran had not been taking his Prozac as described, and was provided a lower dosage during this evaluation.

In October 2008, the Veteran and his wife provided testimony at a Board hearing.  He testified that he had stomach pain which kept him up the night before the hearing.  When asked if his stomach pain may be related to social stress, the Veteran stated that he was not bothered at all by providing testimony, and that his stomach pain was a result of his gastroperesis.  The Veteran and his wife both testified about his irritability.  His wife stated occurred on the road when someone would cut him off, and that he was increasingly irritated when he had pain in his stomach.  He stated that his peripheral neuropathy affected his ability to continue hunting and fishing during colder weather.  He also noted that he could only participate in one-on-one therapy, as he was uncomfortable with the idea of group therapy.  He stated his counselor, J.W., had retired, and that he did not like having to switch to a new counselor even though he was able to open up to his new counselor.  He described his easy startle response, and he stated he continues to patrol the perimeter of his home at night.  He also stated that he felt his symptoms had increased since his prior examination, and he expressed frustration with an increase in symptoms even though he was receiving counseling.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board also has a duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)  Here, the Board finds that the Veteran and his wife's statements are credible in their descriptions of his psychiatric symptoms.  The Veteran and his wife have described impaired sleep, hypervigilance, social isolation and irritability.  He has also described an increase in symptoms in 2007 after several months without counseling, and continuing even after re-starting one-on-one counseling.  

After a review of the claims file, the Board finds that the Veteran's PTSD symptoms underwent an increase in severity during the appeals process.  His PTSD symptoms from September 25, 2003, to February 12, 2007 more nearly approximated the criteria for a 30 percent rating.  His PTSD symptoms from February 13, 2007 to July 6, 2009 more nearly approximated the criteria for a 50 percent rating.

Prior to February 13, 2007, the Veteran's PTSD symptoms included sleep disturbance, intrusive thoughts, irritability, an easy-startle response, and few close relationships.  His speech was noted to be "normal" (July 2004) and "appropriate" (October 2005).  His memory was noted to be "intact" (July 2004), "adequate" (September 2004), and without significant dysfunction (August 2005).  His insight and judgment were "good" (July 2004).  He was noted to have a mildly depressed mood during his August 2005 VA evaluation.  He also was noted to be anxious during the evaluation.  At this point the Veteran had not described, and medical evaluators had not noted, clinical anxiety attacks.  The Veteran was noted to have a mild degree of impairment as a result of his PTSD.  At the time he maintained a close relationship with his wife and children.  He was described as "socially-cautious," and he retired from a self-employment in 2004.  While during this period of time the Veteran noted difficulty in establishing and maintaining social relationships, the evidence shows he was able to maintain relationships with his immediate family and select friends.  His symptoms of depressed mood anxiety, and chronic sleep impairment more nearly approximate the 30 percent rating.  Notably, the Veteran indicated he "loved" retirement, had a "good relationship" with his wife, and had adjusted well to moving to a new state even though this meant he had to change care providers and meet new people.

The evidence of record does show that at some point between August 2006 and his February 13, 2007 VA examination, the Veteran had an increase in symptoms.  While he continued to pursue leisure activities (hunting and fishing), and to have volunteered for the local fire department where fellow Vietnam Veteran-friends also volunteered, he developed an increase in family conflicts.  He and his wife described increased irritability, and his wife described a deterioration of his relationships due to seemingly "out of nowhere" changes in mood.  As he felt his symptoms were increasing he sought one-on-one counseling following his February 2007 VA examination.  His counselor provided a statement in February 2008 that the Veteran had inappropriate emotional responses and had a limited range of emotional expression.  Both his counselor and his wife noted the Veteran would obsessively check the perimeter of his home at night when he could not sleep.  His wife also indicated she needed to remind him to keep up his self-care and hygiene.  Here, the evidence includes criteria from the 50 and 70 percent rating criteria.  While the Veteran and his wife have described obsessional rituals, and his wife has described neglect of personal appearance and hygiene, his symptoms more nearly approximate the rating criteria described for a 50 percent rating.  

Overall his symptoms do not show that he is unable to establish and maintain effective relationships, but that he had difficulty establishing and maintaining effective relationships.  He was able to volunteer at the fire department, and he recognized that such a volunteer position would be helpful to his community and himself.  He also was able to complete the tasks assigned to him as a volunteer.  While volunteering he was not specifically socializing with others, but it shows that he was able to complete tasks, and that his judgment was not impaired.  Additionally, there was no evidence his ability to communicate-due to impairment of memory, or disturbances in speech-was impaired during this period on appeal.  His ability to pursue his own interests, although he noted his peripheral neuropathy and gastroenteritis interrupted his pursuits, were not impaired by near-continuous panic attacks or mood disturbances.  As such, the Board finds that a rating of 50 percent, and no higher, for the period from February 13, 2007 to July 7, 2009 is warranted.

Further staged evaluation of the Veteran's PTSD is addressed in the REMAND portion of this decision.

The Veteran's disability picture is not so unusual or exceptional in nature as to warrant referral of his case to the Director or Under Secretary for review for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  Here, as discussed above, the rating criteria for the service-connected posttraumatic stress disorder reasonably describe the Veteran's disability levels and symptomatology.  There is no evidence the Veteran has been hospitalized for his PTSD, and he retired from working just subsequent to his claim for benefits.  He was able to pursue leisure and volunteer work, and he described enjoyment in his retirement as it provided him with the opportunity to work on his home.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate, and no referral for extraschedular evaluations is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 


ORDER

For the period from September 25, 2003, to February 12, 2007, entitlement to an initial rating in excess of 30 percent for PTSD is denied.

For the period from February 13, 2007 through July 7, 2009, entitlement to an initial rating of 50 percent for PTSD is granted, subject to the law and regulations governing the award of monetary benefits.


REMAND

The claims file contains limited VA counsel records for the Veteran.  During his October 2008 Board hearing the Veteran stated he was receiving one-on-one counseling with a new counselor (following the retirement of J.W.).  The claims file contains Vet Center records through October 1, 2008.  Ongoing Vet Center and VA medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)

The Veteran's last VA PTSD examination was in July 2009.  As the examination is now more than four years old, the Veteran should be scheduled for a new examination to determine the current severity of his PTSD.

Regarding the Veteran's claim for a rating in excess of 20 percent for diabetes mellitus on an extraschedular basis, due to a need to avoid strenuous activity, the Court found that the May 2009 VA examiner provided unclear statements about whether the Veteran's activities were medically regulated.  On remand, the claims file should be returned to the May 2009 VA examiner, and she should be requested to comment as to whether the Veteran's activities need to be regulated as a result of medical necessity, in relation to his diabetes mellitus.  The Board notes a review of the claims file shows that on numerous occasions VA care providers prompted the Veteran to exercise.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who treated the Veteran for his PTSD since 2007.  Of particular interest are Vet Center counseling records from October 2008 onward.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After all available records and/or responses from each contacted entity are associated with the claims file, the Veteran should be scheduled for a VA examination to assess the current severity of his PTSD.  All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history is to be obtained.  Prior to the examination, the claims folder must be made available to the psychiatrist or psychologist performing the examination for review of the case.  A notation to the effect that this record review took place should be included in the report of the psychiatrist or psychologist.  The examination must be conducted following the protocol in VA's Disability Worksheet for VA Mental Disorders and PTSD Review Examinations.  All indicated tests should be accomplished and all findings reported in detail.

Complete reasons and bases should be provided for any opinion rendered.

3.  The claims file and a copy of this remand should be provided to the May 2009 VA diabetes mellitus examiner, if available.  She is requested to opine as to whether the Veteran's diabetes mellitus medically necessitates a restriction of his activities.  If the examiner is not available, a VA physician should review the claims file and provide the above requested opinion.  If the examiners feel that an opinion cannot be provided without an examination of the Veteran, then he should be scheduled for an additional VA diabetes mellitus examination.  Opinions should be provided based on the results of a review of the medical and lay evidence of record, and sound medical principles.  

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have an adverse effect on his claims.

5.  After completion of the above and any additional development deemed necessary, the service connection claims should be reviewed.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


